ON MOTION FOR REHEARING
September 20, 1943.                   141 P.2d 385. *Page 77
 OPINION
1-3. The motion for a hearing must be denied. It is based upon the alleged insufficiency of the affidavit by which the contempt proceedings were initiated. This question was not determinable on the appeal taken, nor can it be considered on this motion, because the appeal was premature. A paper filed by appellant with the motion also needs attention. It was entitled "Opening Brief in support of Motion for Rehearing." After the filing, this designation was amended by striking out the words "Opening Brief." The paper is an argument in support of the motion for rehearing. This is not permissible by reason of rule XV of the Rules of the Supreme Court which, in that particular reads: "The party moving for a rehearing shall within the time for filing the petition, serve a copy of the petition upon opposing counsel, who, within ten days thereafter, may file and serve a reply to the petition, and no other argument shall be heard thereon." The rule in this respect is mandatory. Rickey v. Douglas M.  P. Co., 45 Nev. 341, 204 P. 504, 205 P. 328.
It is ordered that the motion for a rehearing be and the same is hereby denied, and the paper entitled, "In Support of Motion for Rehearing," is hereby stricken. *Page 78